Citation Nr: 0309576	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by depression, memory loss, moodiness, fatigue and 
tension, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by a burning and itching rash, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by granuloma of the left lung, recurrent cough, 
difficulty breathing, and throat and mouth dryness, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches and 
cerebella dysfunction, to include as due to an undiagnosed 
illness. 

5.  Entitlement to service connection for disability 
manifested by muscle aches and pain, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by joint pains and stiffness, to include as due to 
an undiagnosed illness. 

7.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness.   

8.  Entitlement to service connection for fibrocystic breast 
disease, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for residuals of a 
right forearm injury. 

11.  Entitlement to service connection for hepatitis C. 

12.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for right atrial 
enlargement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO& IC) in St. Paul, Minnesota.  During the pendency of the 
appeal, the veteran's claims files were transferred to the RO 
in Winston Salem, North Carolina. 

In June 1999, the veteran testified before the undersigned 
Board Member at the RO&IC in St Paul, Minnesota.  A copy of 
the hearing transcript has been associated with the claims 
file.

In August 2000, the Board remanded the veteran's claims to 
the RO&IC in St. Paul, Minnesota for additional development, 
to include VA examinations.  The requested development has 
been completed and the case has returned to the Board. 

Finally, during the pendency of this appeal, the veteran had 
also claimed entitlement to service connection for bilateral 
hearing loss.  In a January 2003 rating decision,  the RO 
granted service connection for the aforementioned disability.  
The veteran has not expressed disagreement with the "down- 
stream" issues of either the effective date or disability 
evaluations assigned to the service-connected bilateral 
hearing loss; therefore, this matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In addition, a review of VA skin and Gulf War examination 
reports, dated in October 2000, reflects that the examiners 
did not have all of the claims files prior to their 
respective examinations.  Pursuant to the Board's August 2000 
remand, the examiners were instructed to review the claims 
files prior to their respective examinations.  However, this 
has not been done and therefore, the matters addressed within 
during the aforementioned examinations must be returned to 
the RO so that it may be accomplished.  See Stegall v. West, 
11 Vet. App. 268 (1998), wherein it was held that if the 
Board remands a claim for further development and the 
Secretary fails to comply with the terms of the remand, the 
Board errs in failing to insure compliance.

Finally, a review of the VA neurological and post-traumatic 
stress disorders examination reports, dated in October 2000, 
reflect that after an examination of the veteran, the 
examiners concluded that test scores obtained were of 
questionable reliability and validity because of the 
appellant's recent substance abuse and emotional distress 
demonstrated during the respective examinations.  The 
examiners recommended that the veteran be retested after a 
period of documented abstinence  from substances and that 
more stable psychological functioning would be needed in 
order to provide more valid test results.  In light of these 
findings, the Board finds that the veteran should be afforded 
current VA examinations in order to provide more valid test 
results and clinical findings prior to final review of the 
appellant's claims.  



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002) are fully complied with 
and satisfied.  In particular, the RO 
should take appropriate action in this 
case to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  

2.  The RO should contact the veteran at 
her current address of record and ask 
that she provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for any of her 
claimed disabilities since service. After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims files.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims files.

3.  The RO should schedule the veteran 
for psychiatric, skin, respiratory, 
neurologic, musculoskeletal, 
gastrointestinal, and cardiovascular 
examinations, as well as appropriate VA 
examinations of fibrocystic breast 
disease and hepatitis C, to determine the 
nature and etiology of the disabilities 
at issue.  All indicated tests and 
studies should be accomplished.  

The examiners should list all diagnosed 
conditions and state which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each.  All symptoms, abnormal 
physical findings, and/or abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis 
should be listed separately.  For each 
diagnosed disability, or complex of 
symptoms due to undiagnosed illness, the 
respective examiner should opine whether 
it is at least as likely as not that such 
diagnosed disability, or complex of 
symptoms due to undiagnosed illness, is 
etiologically related to the veteran's 
military service.

All three claims files and a separate 
copy of this remand MUST be made 
available to and reviewed by each 
examiner prior to the respective 
examination.  The examiners MUST indicate 
that a review of all of the claims files 
was made.  

The RO should inform the veteran of the 
provisions of 38 C.F.R. § 3.655 (2002), 
to include all consequences of her 
failure to report for the examinations, 
in order for her to make an informed 
decision regarding her participation in 
said examinations.

4.  After the above examinations are 
conducted, the RO should review the 
claims files and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  

5.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the claims on appeal.  If the 
determination of any claim remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



